DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019108505.5, filed on 04/02/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 and 08/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, recites “a second beam of the second light source so that the first beam lights the living obstacle at least partly simultaneously as the second beam lights the inanimate obstacle and so that the first beam lights the living obstacle differently than the second beam lights the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linan et al [US 2017/0120800 A1] in view of Ohmura [US 2008/0225271 A1]
In regards to claim 1. Linan discloses an agricultural working machine (Fig. 1a-c, 10) comprising: 
at least one optical sensor apparatus (Fig. 2, 48) configured to detect a surrounding area in a forefield of the agricultural working machine (Paragraph [0030]); 
a regulation and control device  (Fig. 2, 52)configured to generate one or more control signals  (Fig. 2, 54) in order to control an orientation of the at least one light source in order to orient the at least one light beam (Paragraph [0030-31])
an image processing system (Fig. 2, 54, 48 and 50) configured to perform image analysis and to detect (Paragraph [0030-31]), based on the image analysis (Fig. 2, 48), 
a work lighting system (Fig. 2, 14) comprising at least one light source, the at least one light source configured to generate at least one light beam (Fig. 2, 44 & Paragraph [0031-32]); and 
Linan does not specify the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine;
Ohmura discloses the at least one light source (Fig. 3a-b, 80-90) in order to orient the at least one light beam toward the at least one obstacle region (Fig. 3a-b, 210-230 & Paragraph [0043-45]). occurrence of one or more obstacles (Fig. 3a-b, 210-24 & Paragraph [0043-49]) in at least one obstacle region lying in the surrounding area (Fig. 3a-b, 210-230) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan with a regulation and control device configured to generate one or more control signals in order to control an orientation of the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine for purpose of visibility of an obstacle existing in the ambient environment of the vehicle may be improved, while the negative influence of UV radiation on the pedestrian may be reduced as disclosed by Ohmura (Paragraph [0009 & 0008]).
In regards to claim 3. Linan in view of Ohmura discloses the agricultural working machine of claim 1, wherein the image processing system (Ohmura: Fig. 1a, 50) is configured to differentiate between different types of obstacles (Ohmura: Paragraph [0008 & 0037]).
In regards to claim 4. Linan in view of Ohmura discloses the agricultural working machine of claim 3, wherein the image processing system (Ohmura: Fig. 1a, 50) is configured to differentiate between living obstacles and inanimate obstacles (Ohmura: Paragraph [0008 & 0037]); and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura: Fig. 1a, 80-90) in order to change (Ohmura: “5. The method as described in claim 4, wherein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian”) at least one parameter (Fig. 3a-b to 5a-b & Paragraph [0055]) of the at least one light beam (Ohmura: Fig. 1a, 80-90) depending on whether (Ohmura: Paragraph [0060]) the obstacle is identified as a living obstacle or an inanimate obstacle (Ohmura: Paragraph [0008 & 0037]).
In regards to claim 6. Linan in view of Ohmura discloses the agricultural working machine of claim 4, wherein the at least one parameter comprises light intensity (Ohmura: Paragraph [0060]).
In regards to claim 16. Linan in view of Ohmura discloses the agricultural working machine of claim 15, wherein the at least one optical sensor apparatus is designed as a laser scanner, lidar sensor, radar sensor or camera (Linan Paragraph [0030]).
In regards to claim 17. Linan in view of Ohmura discloses the agricultural working machine of claim 1, wherein the at least one light source (Linan Fig. 2, 44 & Paragraph [0031-32]) is positioned on at least one of the agricultural working machine (Linan Fig. 1a-c, 10) or on a front of an attachment to the agricultural working machine.
In regards to claim 18. Linan in view of Ohmura discloses the agricultural working machine of claim 1, wherein the at least one optical sensor apparatus (Linan Paragraph [0030]) is positioned on at least one of the agricultural working machine (Linan Fig. 1a-c, 10) or on a front of an attachment to the agricultural working machine (Linan Fig. 1a-c, 10).
In regards to claim 19. Linan in view of Ohmura discloses the agricultural working machine of claim 1, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control (Ohmura: Fig. 1a, 60-70) the orientation of at least two light sources (Ohmura Fig. 1a-b, 80-90) in order to focus respective beams (Ohmura: Fig. 3a-b to Fig. 5a-b, Pattern #1 to Pattern #6) from the at least two light sources (Ohmura Fig. 1a-b, 80-90) on the at least one obstacle region detected (Ohmura: Paragraph [0008 & 0037]).
In regards to claim 20. Linan in view of Ohmura discloses the agricultural working machine of claim 1, where the agricultural working machine comprises a self-propelling harvesting machine or a tractor (Linan: Paragraph [0004]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Linan et al [US 2017/0120800 A1] in view of Ohmura [US 2008/0225271 A1] as applied to claim 1 above, and further in view of Shimada [US 2020/0032976 A1].
In regards to claim 2. Linan in view of Ohmura discloses the agricultural working machine of claim 1, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to modify the orientation (Ohmura: Paragraph [0017]) of the at least one light beam of the at least one light source (Ohmura: Fig. 1a, 80-90) based on position of the agricultural working machine as the agricultural working machine (Linan: Fig. 1a-c, 10) approaches the at least one obstacle region (Ohmura: Fig. 3a-b, 210-24 & Paragraph [0043-49]) control the at least one light beam on the at least one obstacle region (Ohmura: Fig. 3a-b, 210-214 & Paragraph [0043-49]).
Linan in view of Ohmura does not specify in order to maintain the at least one light beam on
Shimada discloses in order to maintain the at least one light beam on (Paragraph [0090])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan in view of Ohmura with in order to maintain the at least one light beam on for purpose of improved by changing a light distribution pattern without using any mechanical configuration as disclosed Shimada (Abstract).
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Linan et al [US 2017/0120800 A1] in view of Ohmura [US 2008/0225271 A1] as applied to claim 4 above, and further in view of Nakatani et al [US 2016/0332560 A1].
In regards to claim 5. Linan in view of Ohmura discloses the agricultural working machine of claim 4, 
Linan in view of Ohmura does not specify wherein the at least one parameter comprises light color.
Nakatani discloses wherein the at least one parameter comprises light color (Paragraph [0048 & 0052-57]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan in view of Ohmura with wherein the at least one parameter comprises light color for purpose of providing vehicle headlight systems that can form various favorable light distribution patterns by utilizing the characteristics of the headlight controller and the optical unit in accordance with various traffic conditions as disclosed by Nakatani (Abstract).
In regards to claim 7. Linan in view of Ohmura discloses the agricultural working machine of claim 4, 
Linan in view of Ohmura does not specify wherein the at least one parameter comprises both light intensity and color.
Nakatani discloses wherein the at least one parameter comprises both light intensity and color (Paragraph [0048 & 0052-57]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan in view of Ohmura with wherein the at least one parameter comprises light color for purpose of providing vehicle headlight systems that can form various favorable light distribution patterns by utilizing the characteristics of the headlight controller and the optical unit in accordance with various traffic conditions as disclosed by Nakatani (Abstract)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Linan et al [US 2017/0120800 A1] in view of Ohmura [US 2008/0225271 A1] as applied to claim 4 above, and further in view of Aichinger-Rosenberger et al [US 2019/0150243 A1]
In regards to claim 8. Linan in view of Ohmura discloses the agricultural working machine of claim 4,; and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura Fig. 1a-b, 80-90) in order to control of the at least one emitted light beam (Ohmura Fig. 1a-b, 80-90) depending on whether the obstacle is identified as the living obstacle or the inanimate obstacle (Ohmura: Fig. 3a-b, 210-214 & Paragraph [0043-49]).
Linan in view of Ohmura does not specify wherein the at least one parameter comprises frequency the at least one light source in order to change the frequency of the at least one emitted light beam
Aichinger-Rosenberger discloses wherein the at least one parameter comprises frequency the at least one light source in order to change the frequency of the at least one emitted light beam (Paragraph [0041 & 0026])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan in view of Ohmura with the at least one parameter comprises frequency the at least one light source in order to change the frequency of the at least one emitted light beam for purpose of protecting a user of the light system from dazzling light as disclosed by Aichinger-Rosenberger (Paragraph [0041]).
Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Linan et al [US 2017/0120800 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Takahira et al [US 2013/0258689 A1].
In regards to claim 9. Linan in view of Ohmura discloses the agricultural working machine of claim 4, wherein the image processing system (Ohmura: Fig. 1a, 50 and 30) is configured to detect a first object in the forefield as the living obstacle (Ohmura: Paragraph [0037]) and a second object in the forefield as the inanimate obstacle (Ohmura: Paragraph [0008 & 0037]); wherein the work lighting system (Ohmura: Fig. 1a, 50 and 30) comprising at least a first light source and a second light source (Ohmura: Fig. 1a, 80-90); and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one parameter of a first beam from the first light source and a second beam of the second light source (Ohmura: Fig. 1a, 80-90) so that the first beam lights (Ohmura: Fig. 3a, 80) the living obstacle (Ohmura: Paragraph [0008 & 0037]) as the second beam lights (Ohmura: Fig. 3a, 90) the inanimate obstacle (Ohmura: Paragraph [0008 & 0037]) and so that the first beam lights the living obstacle differently than the second beam lights the inanimate obstacle (Ohmura: “5. The method as described in claim 4, wherein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian”).
Linan in view of Ohmura does not specify a first beam from the first light source and a second beam of the second light source so that the first beam lights the living obstacle at least partly simultaneously as the second beam lights the inanimate obstacle 
Takahira discloses a first beam from the first light source (Fig. 37, A1) and a second beam of the second light source (Fig. 37, A1 & Paragraph [0221]) so that the first beam lights the living obstacle (Paragraph [0523-524]) at least partly simultaneously (Paragraph [0740 & 0221]) as the second beam lights the inanimate obstacle (Paragraph [0740 & 0221])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan with a first beam from the first light source and a second beam of the second light source so that the first beam lights the living obstacle at least partly simultaneously as the second beam lights the inanimate obstacle for purpose of long-term reliability of the floodlight and visibility of a centerline during traveling in a rainy condition as disclosed by Takahira (Paragraph [0214 & 0657]).
In regards to claim 10. Linan in view of Ohmura discloses the agricultural working machine of claim 1, wherein the regulation and control device (Ohmura: Fig. 1a, 50), responsive to the detection of the occurrence of one or more obstacles (Ohmura: Paragraph [0008 & 0037]) in at least one obstacle region (OhmuraL Fig. 3-5, raod and 210-214), is configured to control at least one aspect of the at least one light source (Ohmura: Fig. 1a, 80-90 &  Fig. 3-5, raod and 210-214) of the at least one light beam emitted by the at least one light source (Ohmura: Fig. 1a, 80-90).
Linan in view of Ohmura does not specify adapt light propagation
Takahira discloses adapt light propagation (Fig. 37, A1 & Paragraph [0866-869])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan with adapt light propagation for purpose of long-term reliability of the floodlight and visibility of a centerline during traveling in a rainy condition as disclosed by Takahira (Paragraph [0214 & 0657]).
In regards to claim 11. Linan in view of Ohmura discloses the agricultural working machine of claim 10, wherein the at least one aspect of the at least one light source (Fig. 1a-b, 80-90) comprises width of a beam (Ohmura: Fig. 3a-b to Fig. 5a-b, Pattern #1 to Pattern #6) generated by the at least one light source (Ohmura: Fig. 1a-b, 80-90).
In regards to claim 12. Linan in view of Ohmura discloses the agricultural working machine of claim 11, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to select (Takahira: Paragraph [0007]) the width of the beam (Ohmura: Fig. 3a-b to Fig. 5a-b, Pattern #1 to Pattern #6) based on a size of the one or more obstacles detected (OhmuraL Fig. 3-5, road and 210-214).
In regards to claim 13. Linan in view of Ohmura discloses the agricultural working machine of claim 12, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to reduce (Takahira: Paragraph [0007 & 0225]) the width of the beam from a larger size (Ohmura: Fig. 3a-b to Fig. 5a-b, Pattern #1 to Pattern #6) to the selected width (Takahira: Paragraph [0007]) as the agricultural working machine approaches (Linan Fig. 1a-c, 10) the one or more obstacles detected (OhmuraL Fig. 3-5, road and 210-214).
In regards to claim 14. Linan in view of Ohmura discloses the agricultural working machine of claim 1, wherein the regulation and control device (Ohmura: Fig. 1a, 50), responsive to the detection of the occurrence of one or more obstacles (Ohmura: Paragraph [0007]) in at least one obstacle region, is configured to control a light beam (Ohmura: Paragraph [0014-20]) generated by the at least one light source (Ohmura Fig. 1a-b, 80-90) in order to control the beam (Takahira: Paragraph [0007]) as the agricultural working machine (Linan Fig. 1a-c, 10) approaches the one or more obstacles detected (OhmuraL Fig. 3-5, road and 210-214).
Linan in view of Ohmura does not specify reduce a width of the beam
Takahira discloses reduce a width of the beam (Fig. 37, A1 & Paragraph [0866-869] & Paragraph [0007])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan with reduce a width of the beam for purpose of long-term reliability of the floodlight and visibility of a centerline during traveling in a rainy condition as disclosed by Takahira (Paragraph [0214 & 0657]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Linan et al [US 2017/0120800 A1] in view of Ohmura [US 2008/0225271 A1] as applied to claim 1 above, and further in view of Koike [US 2003/0147247 A1]
In regards to claim 15. Linan in view of Ohmura discloses the agricultural working machine of claim 1, wherein the at least one optical sensor apparatus (Paragraph [0030]) is configured to detect the surrounding area in the forefield 
Linan in view of Ohmura does not specify with light in an invisible range
Koike discloses with light in an invisible range (Fig. 18, 44 & Paragraph [0138])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Linan with light in an invisible range for purpose of captures an image by converting a pattern that is formed on a road surface by invisible light beams radiated from a corresponding one of the auxiliary beam radiators into a pattern having a frequency band in a visible light range as disclosed by Koike (Paragraph [0138]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844